UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4087


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL HENRY VINCI, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:15-cr-00041-RLV-DCK-1)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Henry Vinci, Jr., pled guilty, pursuant to a written

plea agreement, to enticement of a minor to engage in sexual

activity,      in   violation        of   18    U.S.C.      § 2422(b)       (2012).          The

district court sentenced Vinci to 235 months’ imprisonment, a

sentence at the bottom of the applicable Sentencing Guidelines

range.         Counsel    has     filed     a       brief    pursuant       to   Anders       v.

California,      386     U.S.    738      (1967),      stating      that    there      are    no

meritorious grounds for appeal.                     Although notified of his right

to do so, Vinci has not filed a pro se brief.

       In    accordance       with   Anders,        we    have     reviewed      the    entire

record in this case and have found no meritorious issues for

appeal.        Before     accepting       Vinci’s         guilty    plea,    the    district

court       conducted     a     thorough        plea      colloquy,        satisfying        the

requirements of Fed. R. Crim. P. 11 and ensuring that Vinci’s

plea was knowing, voluntary, and supported by an independent

factual basis.          See United States v. DeFusco, 949 F.2d 114, 116

(4th    Cir.     1991).         We   discern         no    procedural       error      in    the

sentencing process, see Gall v. United States, 552 U.S. 38, 51

(2007), and Vinci does not rebut our appellate presumption that

his within-Guidelines sentence is substantively reasonable, see

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       We therefore affirm Vinci’s conviction and sentence.                                 This

court requires that counsel inform Vinci, in writing, of the

                                                2
right to petition the Supreme Court of the United States for

further review.        If Vinci requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this   court   for   leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Vinci. We dispense with oral argument because the

facts   and   legal     contentions     are   adequately     presented      in    the

materials     before    this    court   and   argument      would    not   aid    the

decisional process.



                                                                           AFFIRMED




                                         3